Citation Nr: 1445938	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  08-32 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for hypertension, claimed as secondary to herbicide exposure.

2.  Entitlement to service connection for a lung disability, claimed as emphysema secondary to herbicide exposure.

3.  Entitlement to an increased disability rating for service-connected coronary artery disease, currently evaluated as 30 percent disabling.

4.  Entitlement to an increased disability rating for service-connected prostate cancer, currently evaluated as 20 percent disabling.

5.  Entitlement to an increased disability rating for service-connected bladder neck contracture associated with prostate cancer, currently evaluated as 40 percent disabling.

6.  Entitlement to a compensable disability rating for service-connected bilateral hearing loss.
7.  Entitlement to an effective date prior to March 16, 2011 for the grant of a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Polly Murphy, Attorney-at-law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated June 2008, April 2011, March 2012, and March 2013 of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In May 2010, the Veteran presented sworn testimony during a videoconference hearing, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.  The Veteran was scheduled for another videoconference hearing in October 2014.  However, in September 2014, the Veteran, through his attorney, withdrew his request for a hearing pursuant to 38 C.F.R. § 20.704(e).
FINDING OF FACT

On September 11, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he desired to withdraw from appeal his claims of entitlement to service connection for hypertension and a lung disability, his claims of entitlement to increased disability ratings for coronary artery disease, prostate cancer, bilateral hearing loss, and bladder neck contracture, and his claim of entitlement to an earlier effective date for TDIU.


CONCLUSION OF LAW

The criteria for withdrawal of the appeals by the Veteran as to the claims of service connection for hypertension and a lung disability, entitlement to increased disability ratings for coronary artery disease, prostate cancer, bilateral hearing loss, and bladder neck contracture, and entitlement to an earlier effective date for TDIU by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a June 2008 rating decision, the RO granted entitlement to service connection for bilateral hearing loss and assigned a noncompensable (zero percent) disability rating.  Also, the rating decision denied the Veteran's claims of entitlement to service connection for hypertension and a lung disability to include emphysema.  The Veteran disagreed with the assigned disability rating for hearing loss, as well as, the denials of service connection for hypertension and a lung disability.  He perfected his appeals by filing VA Form 9s in June 2009 and October 2009.

In an April 2011 rating decision, the RO granted service connection for coronary artery disease and assigned a 30 percent disability rating.  The Veteran disagreed with the assigned evaluation and perfected his appeal in December 2011.

In a March 2012 rating decision, the RO granted entitlement to service connection for bladder neck contracture associated with prostate cancer and assigned a 40 percent disability rating.  The decision also increased the disability rating assigned to service-connected prostate cancer to 20 percent.  The Veteran disagreed with the assigned evaluations and perfected his appeal by filing a timely VA Form 9 in May 2013.

In a March 2013 rating decision, the RO granted entitlement to a TDIU, effective from March 16, 2011.  The Veteran disagreed with the assigned effective date and he perfected his appeal in June 2014.

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  See 38 C.F.R. § 20.202 (2013).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2013).

Here, in a written statement received in September 2014, the Veteran, through his attorney, expressed his intent to withdraw his appeals as to all pending claims.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the issues on appeal and they are dismissed.


ORDER

Entitlement to service connection for hypertension is dismissed.

Entitlement to service connection for a lung disability is dismissed.

Entitlement to a compensable disability rating for bilateral hearing loss is dismissed.

Entitlement to an increased disability rating for coronary artery disease is dismissed.

Entitlement to an increased disability rating for prostate cancer is dismissed.

Entitlement to an increased disability rating for bladder neck contracture is dismissed.

Entitlement to an earlier effective date for TDIU is dismissed.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


